





Exhibit 10.1




AGREEMENT

This Agreement (this “Agreement”) is made and entered into as of February 10,
2012, by and among Wausau Paper Corp. (the “Company”) and the entities and
natural persons listed on Exhibit A hereto and their respective Affiliates
(collectively, “Starboard”) (each of the Company and Starboard, a “Party” to
this Agreement, and collectively, the “Parties”).

RECITALS

WHEREAS, the Company and Starboard have engaged in various discussions and
communications concerning the Company’s business, financial performance and
strategic plans;

WHEREAS, Starboard is deemed to beneficially own shares of Common Stock of the
Company (the “Common Stock”) totaling, in the aggregate, 4,756,200 shares, or
approximately 9.7%, of the Common Stock issued and outstanding on the date
hereof; and

WHEREAS the Company and the members of Starboard have determined to come to an
agreement with respect to the election of members of the Company’s board of
directors (the “Board”) at the 2012 annual meeting of stockholders of the
Company (the “2012 Annual Meeting”), certain matters related to the 2012 Annual
Meeting and certain other matters, as provided in this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:

1.

Board Matters; Board Appointments; 2012 Annual Meeting; Committee.

(a)

Prior to the mailing of its definitive proxy statement for the 2012 Annual
Meeting, the Company agrees that the Board shall take all necessary actions to
nominate Charles E. Hodges and Michael C. Burandt (together, the “2012 Starboard
Nominees”) for election to the Board at the 2012 Annual Meeting.  The parties
agree that the Board shall also take all action necessary so that at the 2012
Annual Meeting, the Board shall also nominate Henry C. Newell and G. Watts
Humphrey, Jr. (together, the “2012 Board Nominees”) for election to the Board at
the 2012 Annual Meeting.  Mr. Hodges, Mr. Burandt and Mr. Newell shall be
designated as nominees for the class of directors with terms expiring at the
2015 Annual Meeting and Mr. Humphrey shall be designated as a nominee for the
class of directors with terms expiring at the 2013 Annual Meeting.  

(b)

Starboard hereby agrees not to (i) nominate or recommend for nomination any
person for election at the 2012 Annual Meeting, directly or indirectly, (ii)
submit any proposal for consideration at, or bring any other business before,
the 2012 Annual Meeting, directly or indirectly, or (iii) initiate, encourage or
participate in any “withhold” or similar campaign with respect to the 2012
Annual Meeting, directly or indirectly.  Starboard shall not











--------------------------------------------------------------------------------







publicly or privately encourage or support any other stockholder to take any of
the actions described in this Section 1(b).  

(c)

At the first meeting of the Board following the execution of this Agreement, but
in any event no later than March 1, 2012, the 2012 Starboard Nominees shall be
appointed as observers to the Board (the “Board Observers”) until the 2012
Annual Meeting.  Each of the Board Observers will (1) receive copies of all
notices and written information furnished to the full Board reasonably in
advance of the meeting to the extent practicable, and (2) be permitted to be
present at all meetings of the full Board (whether by phone or in
person).  Notwithstanding the foregoing, (i) the Company shall be entitled to
withhold any information and exclude the Board Observers from any meeting, or
any portion thereof, as is reasonably determined by the Company to be necessary
to protect the Company’s attorney-client privilege, or as otherwise may be
appropriate until the 2012 Starboard Nominees are elected to the Board, and (ii)
the Board Observers shall execute a confidentiality agreement in form and
substance reasonably acceptable to the Company with respect to the information
and discussions to which the Board Observers will have access.  The rights of
the Board Observers shall terminate upon the date of the 2012 Annual Meeting.

(d)

The Company agrees that it will recommend, support and solicit proxies for the
election of the 2012 Starboard Nominees at the 2012 Annual Meeting in the same
manner as for the Company’s other nominees standing for election to the Board at
the 2012 Annual Meeting.

(e)

At the 2012 Annual Meeting, Starboard agrees to appear in person or by proxy at
the 2012 Annual Meeting and vote all shares of Common Stock of the Company
beneficially owned by Starboard at the meeting in favor of the 2012 Board
Nominees and in accordance with the Board’s recommendation with respect to the
Company’s “say-on-pay” proposal, unless Institutional Shareholder Services Inc.
recommends otherwise.

(f)

The Company agrees that if either of the 2012 Starboard Nominees is unable to
serve as a director, resigns as a director or is removed as a director prior to
the 2013 Annual Meeting, and at such time Starboard beneficially owns in the
aggregate at least the lesser of 3.0% of the Company’s then outstanding Common
Stock and 1,475,236 shares of Common Stock (subject to adjustment for stock
splits, reclassifications, combinations and similar adjustments), Starboard
shall have the ability to recommend a substitute person(s), who will be
independent of Starboard and who will also qualify as “independent” pursuant to
NYSE listing standards, to replace any such 2012 Starboard Nominee, subject to
the approval of the Company’s Corporate Governance Committee in good faith after
exercising its fiduciary duties, which approval shall not be unreasonably
withheld (any such replacement nominee appointed in accordance with the
provisions of this clause (c) shall be referred to as the “Starboard Replacement
Director”).  In the event the Corporate Governance Committee does not accept a
substitute person recommended by Starboard, Starboard will have the right to
recommend additional substitute person(s), who will also be independent of
Starboard and who will also qualify as “independent” pursuant to NYSE listing
standards and whose appointment shall be subject to the approval of the
Company’s Corporate Governance Committee in good faith after exercising its
fiduciary duties, which approval shall not be unreasonably withheld. Upon the
acceptance of a replacement director nominee by the Corporate Governance
Committee, the Board will appoint such replacement director to the Board no
later than five (5) business days





 




--------------------------------------------------------------------------------







after the Corporate Governance Committee’s recommendation of such replacement
director.  Upon appointment to the Board, the Starboard Replacement Director
shall be appointed to the committee described and defined in clause (i) below).
 Any Starboard Replacement Director appointed to the Board pursuant to this
Section 1(f) prior to the 2013 Annual Meeting shall stand for election at the
2013 Annual Meeting together with the other Company nominees who are otherwise
up for election at the 2013 Annual Meeting.  

(g)

Starboard agrees that it will cause its Affiliates and Associates to comply with
the terms of this Agreement.  As used in this Agreement, the terms “Affiliate”
and “Associate” shall have the respective meanings set forth in Rule 12b-2
promulgated by the Securities and Exchange Commission under the Exchange Act and
shall include all persons or entities that at any time during the term of this
Agreement become Affiliates or Associates of any person or entity referred to in
this Agreement.

(h)

Subject to applicable law, the Company will use reasonable best efforts to hold
the 2012 Annual Meeting no later than May 10, 2012.

(i)

As promptly as practicable, but in any event within 30 business days, following
the 2012 Annual Meeting, the Company shall cause the Board to take official
action on a proposal to establish a committee of the Board to advise the Board
with respect to operations of, and investments and capital spending in, the
Company’s business.  The Board shall establish the Charter of this committee,
including the scope of its subject matter coverage and the authority of its
members.  The committee shall remain in effect until at least the conclusion of
the 2013 Annual Meeting.  The members of the committee shall be the two 2012
Starboard Nominees and any two other members of the Board of Directors selected
by the Board.

2.

Standstill Provisions.

(a)

Starboard agrees that from the date of this Agreement until the earlier of (i)
the date that is 10 business days prior to the deadline for the submission of
stockholder nominations for the 2013 Annual Meeting pursuant to the By-Laws and
(ii) the date that is 100 days prior to the first anniversary of the 2012 Annual
Meeting  (the “Standstill Period”) neither it nor any of its Affiliates or
Associates under its control or direction will, and it will cause each of its
Affiliates and Associates under its control not to, directly or indirectly, in
any manner:

(i)

purchase or cause to be purchased or otherwise acquire or in any manner agree,
offer, seek or propose to acquire beneficial ownership (as determined under Rule
13d-3 promulgated under the Securities Exchange Act of 1934 (the “Exchange
Act”)) of any Common Stock or other securities issued by Company (or any rights,
options or other securities convertible into or exercisable or exchangeable
(whether or not convertible, exercisable or exchangeable immediately or only
after the passage of time or the occurrence of a specified event) for such
securities or any obligations measured by the price or value of any securities
of the Company or any of its affiliates, including any swaps or other derivative
arrangements designed to produce economic benefits and risks that correspond to
the ownership of Common Stock, whether or not any of the foregoing would give
rise to beneficial ownership (as determined under Rule 13d-3 promulgated under
the Exchange Act), and whether or not to be settled by delivery of Common Stock,
payment of cash or by other consideration, and without regard to any short
position under any such contract or arrangement (collectively, the “Other





 




--------------------------------------------------------------------------------







Equity Rights”)), if in any such case, immediately after the taking of such
action, Starboard would, in the aggregate, collectively beneficially own, or
have an economic interest in or referenced by, more than 14.99% of the then
outstanding shares of the Common Stock;

(ii)

solicit, or encourage or in any way engage in any solicitation of, any proxies
or consents or become a “participant” in a “solicitation” as such terms are
defined in Regulation 14A under the Exchange Act of proxies or consents
(including, without limitation, any solicitation of consents with respect to the
call a special meeting of stockholders), in each case, with respect to
securities of the Company, or call or seek to call, or encourage, support or
influence anyone with respect to the call of, a special meeting of stockholders;

(iii)

advise, encourage, support or influence any person with respect to the voting or
disposition of any securities of the Company at any annual or special meeting of
stockholders, except in accordance with Section 1, or seek to do so;

(iv)

form, join or in any way participate in any “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to the Common Stock (other
than a “group” that includes all or some of the persons identified on Exhibit A,
but does not include any other entities or persons not identified on Exhibit A
as of the date hereof);

(v)

deposit any Common Stock in any voting trust or subject any Common Stock to any
arrangement or agreement with respect to the voting of any Common Stock, other
than any such voting trust, arrangement or agreement solely among the members of
Starboard and otherwise in accordance with this Agreement;

(vi)

seek or encourage any person to submit nominations in furtherance of a
“contested solicitation” for the election or removal of directors with respect
to the Company or seek, encourage or take any other action with respect to the
election or removal of any directors; provided, however, that nothing herein
will limit the ability of Starboard to recommend a Starboard Replacement
Director(s) in accordance with Section 1(f).  

(vii)

(A) make any proposal for consideration by stockholders at any annual or special
meeting of stockholders of the Company or (B) make any offer or proposal (with
or without conditions, publicly or otherwise) with respect to a merger,
acquisition, disposition, consolidation, recapitalization, restructuring,
liquidation, dissolution, or other business combination or extraordinary
transaction involving the Company or any subsidiary or Affiliate of the Company
or encourage or assist any person or entity in connection therewith; provided,
however, that nothing herein will limit the ability of (1) any member of
Starboard, or its respective Affiliates and Associates, to vote its shares of
Common Stock on any matter submitted to a vote of the stockholders of the
Company or (2) Starboard to announce its opposition to any Board-approved
publicly announced proposals relating to a merger, acquisition, disposition of
all or substantially all of the assets of the Company or other business
combination involving the Company requiring a vote of stockholders of the
Company;

(viii)

seek, alone or in concert with others, representation on the Board, except as
specifically contemplated in Section 1;





 




--------------------------------------------------------------------------------







(ix)

otherwise act, alone or in concert with others, to seek to control or influence
the management, Board of Directors or policies of the Company or any of its
subsidiaries, affiliates or divisions;

(x)

enter into any discussions, negotiations, arrangements or understandings with
any third party with respect to the matters set forth in this Section 2; or

(xi)

take any action which could cause or require the Company or any Affiliate of the
Company, or Starboard or any Affiliate of Starboard, to make a public
announcement regarding any of the foregoing, publicly seek or request permission
to do any of the foregoing, publicly make any request to amend, waive or
terminate any provision of this Section 2 (including, without limitation, this
Section 2(a)(xi), or make or seek permission to make any public announcement
with respect to any of the foregoing.

3.

Representations and Warranties of the Company.

The Company represents and warrants to Starboard that (a) the Company has the
corporate power and authority to execute this Agreement and to bind it thereto,
(b) this Agreement has been duly and validly authorized, executed and delivered
by the Company, constitutes a valid and binding obligation and agreement of the
Company, and is enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles and (c) the execution, delivery and performance of this Agreement by
the Company does not and will not violate or conflict with (i) any law, rule,
regulation, order, judgment or decree applicable to the Company, or (ii) result
in any breach or violation of or constitute a default (or an event which with
notice or lapse of time or both could constitute such a breach, violation or
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, any organizational document, agreement, contract, commitment, understanding
or arrangement to which the Company is a party or by which it is bound.

4.

Representations and Warranties of Starboard.

Starboard represents and warrants to the Company that (a) the authorized
signatory of Starboard set forth on the signature page hereto has the power and
authority to execute this Agreement and any other documents or agreements to be
entered into in connection with this Agreement and to bind it thereto, (b) this
Agreement has been duly authorized, executed and delivered by Starboard, and is
a valid and binding obligation of Starboard, enforceable against Starboard in
accordance with its terms, except as enforcement thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws generally affecting the rights of creditors and
subject to general equity principles, (c) the execution of this Agreement, the
consummation of any of the transactions contemplated hereby, and the fulfillment
of the terms hereof, in each case in accordance with the terms hereof, will not
conflict with, or result in a breach or violation of the organizational
documents of Starboard as currently in effect, (d) the execution, delivery and
performance of this Agreement by Starboard does not and will not violate or
conflict with (i) any law, rule, regulation, order, judgment or decree
applicable to Starboard, or (ii) result in any breach or violation of or
constitute a default





 




--------------------------------------------------------------------------------







(or an event which with notice or lapse of time or both could constitute such a
breach, violation or default) under or pursuant to, or result in the loss of a
material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any organizational document, agreement,
contract, commitment, understanding or arrangement to which such member is a
party or by which it is bound, and (e) as of the date of this Agreement, (i)
Starboard is deemed to beneficially own in the aggregate 4,756,200 shares of
Common Stock and (ii) Starboard does not currently have, and does not currently
have any right to acquire, any interest in any other securities of the Company
or any Other Equity Rights.

5.

Press Release.

Promptly following the execution of this Agreement, the Company and Starboard
shall jointly issue a mutually agreeable press release (the “Mutual Press
Release”) announcing certain terms of this Agreement, in the form attached
hereto as Exhibit B.  Prior to the issuance of the Mutual Press Release, neither
the Company nor Starboard shall issue any press release or public announcement
regarding this Agreement without the prior written consent of the other Party.
 During the Standstill Period, neither the Company nor Starboard or the
Starboard Nominees shall make any public announcement or statement that is
inconsistent with or contrary to the statements made in the Mutual Press
Release, except as required by law or the rules of any stock exchange or with
the prior written consent of the other Party.

6.

Specific Performance.

Each of the members of Starboard, on the one hand, and the Company, on the other
hand, acknowledges and agrees that irreparable injury to the other party hereto
would occur in the event any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached and
that such injury would not be adequately compensable by the remedies available
at law (including the payment of money damages).  It is accordingly agreed that
Starboard (or any of the entities and natural persons listed on Exhibit A), on
the one hand, and the Company, on the other hand (the “Moving Party”), shall
each be entitled to specific enforcement of, and injunctive relief to prevent
any violation of, the terms hereof, and the other party hereto will not take
action, directly or indirectly, in opposition to the Moving Party seeking such
relief on the grounds that any other remedy or relief is available at law or in
equity.  This Section 6 is not the exclusive remedy for any violation of this
Agreement.

7.

Expenses.

The Company shall reimburse Starboard for its reasonable, documented
out-of-pocket fees and expenses (including legal expenses) incurred in
connection with the matters related to the 2012 Annual Meeting, the filing of a
Schedule 13D in connection with this Agreement and the negotiation and execution
of this Agreement, provided that such reimbursement shall not exceed $50,000 in
the aggregate.

8.

Severability.

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and





 




--------------------------------------------------------------------------------







shall in no way be affected, impaired or invalidated.  It is hereby stipulated
and declared to be the intention of the Parties that the Parties would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such which may be hereafter declared invalid, void or
unenforceable.  In addition, the Parties agree to use their best efforts to
agree upon and substitute a valid and enforceable term, provision, covenant or
restriction for any of such that is held invalid, void or enforceable by a court
of competent jurisdiction.

9.

Notices.

Any notices, consents, determinations, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one business day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same.  The addresses and facsimile numbers for such
communications shall be:

If to the Company:

Wausau Paper Corp.

100 Paper Place

Mosinee, WI 54455-9099

Attention: Chairman

With copies (which shall not constitute notice) to:

Ruder Ware, L.L.S.C.

500 First Street, Suite 8000
P.O. Box 8050
Wausau, WI 54402-8050

Attention: Lon E. Roberts

Telephone: (715) 845-4336

Facsimile: (715) 845-2718




and




Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention: Stephanie J. Seligman

Telephone: (212) 403-1225

Facsimile: (212) 403-2225




If to Starboard or any member thereof:




Starboard Value LP

830 Third Avenue, 3rd Floor

New York, New York 10022

Attention: Jeffrey C. Smith

Telephone: (212) 845-7955

Facsimile: (212) 845-7988

With a copy (which shall not constitute notice) to:

Olshan Grundman Frome Rosenzweig & Wolosky LLP

Park Avenue Tower

65 East 55th Street

New York, New York 10022

Attention: Steve Wolosky, Esq.

Telephone: (212) 451-2333

Facsimile: (212) 451-2222




10.

Applicable Law.

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Wisconsin without reference to the conflict of
laws principles thereof.  Each of the Parties hereto irrevocably agrees that any
legal action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other party hereto or its successors or assigns, shall
be brought and determined exclusively in the Wisconsin state courts and any
state appellate court therefrom within the State of Wisconsin (or, if any such
court declines to accept jurisdiction over a particular matter, any state or
federal court within the State of Wisconsin).  Each of the Parties hereto hereby
irrevocably submits with regard to any such action or proceeding for itself and
in respect of its property, generally and unconditionally, to the personal
jurisdiction of the aforesaid courts and agrees that it will not bring any
action relating to this Agreement in any court other than the aforesaid courts.
 Each of the Parties hereto hereby irrevocably waives, and agrees not to assert
in any action or proceeding with respect to this Agreement, (i) any claim that
it is not personally subject to the jurisdiction of the above-named courts for
any reason, (ii) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (iii) to the fullest extent permitted by applicable legal requirements, any
claim that (A) the suit, action or proceeding in such court is brought in an
inconvenient forum, (B) the venue of such suit, action or proceeding is improper
or (C) this Agreement, or the subject matter hereof, may not be enforced in or
by such courts.

11.

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each of the Parties and
delivered to the other Party (including by means of electronic delivery or
facsimile).





 




--------------------------------------------------------------------------------







12.

Mutual Non-Disparagement. Subject to applicable law, each of the Parties
covenants and agrees that, during the Standstill Period or if earlier, until
such time as the other Party or any of its agents, subsidiaries, affiliates,
successors, assigns, officers, key employees or directors shall have breached
this Section, neither it nor any of its respective agents, subsidiaries,
affiliates, successors, assigns, officers, key employees or directors, shall in
any way publicly disparage, call into disrepute, or otherwise defame or slander
the other Parties or such other Parties’ subsidiaries, affiliates, successors,
assigns, officers (including any current officer of a Party or a Parties’
subsidiaries who no longer serves in such capacity following the execution of
this Agreement), directors (including any current director of a Party or a
Parties’ subsidiaries who no longer serves in such capacity following the
execution of this Agreement), employees, stockholders, agents, attorneys or
representatives, or any of their products or services, in any manner that would
damage the business or reputation of such other Parties, their products or
services or their subsidiaries, affiliates, successors, assigns, officers (or
former officers), directors (or former directors), employees, stockholders,
agents, attorneys or representatives.  For purposes of this Section, the 2012
Starboard Nominees shall not be deemed to be agents, affiliates, officers, key
employees or directors of the Company or Starboard and no actions taken by any
agent or other representative of a Party in any capacity other than as a
representative of such Party shall be covered by this Agreement.

13.

Entire Agreement; Amendment and Waiver; Successors and Assigns; Third Party
Beneficiaries.

This Agreement contains the entire understanding of the Parties hereto with
respect to its subject matter.  There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings between the Parties other
than those expressly set forth herein.  No modifications of this Agreement can
be made except in writing signed by an authorized representative of each the
Company and Starboard.  No failure on the part of any party to exercise, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.  All remedies hereunder are
cumulative and are not exclusive of any other remedies provided by law.  The
terms and conditions of this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by the Parties hereto and their respective
successors, heirs, executors, legal representatives, and permitted assigns.  No
party shall assign this Agreement or any rights or obligations hereunder
without, with respect to any member of Starboard, the prior written consent of
the Company, and with respect to the Company, the prior written consent of
Starboard.  This Agreement is solely for the benefit of the Parties hereto and
is not enforceable by any other persons.

[The remainder of this page intentionally left blank]





 




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.













By:  THOMAS J. HOWATT

Name:  Thomas J. Howatt

Title:  Authorized Signatory







STARBOARD:

STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD

By:  Starboard Value LP,

its investment manager




STARBOARD VALUE AND OPPORTUNITY S LLC

By:  Starboard Value LP,

its manager




STARBOARD VALUE LP

By:  Starboard Value GP LLC,

its general partner

 

STARBOARD VALUE GP LLC

By:  Starboard Principal Co LP,

its member




STARBOARD PRINCIPAL CO LP

By:  Starboard Principal Co GP LLC,

its general partner




STARBOARD PRINCIPAL CO GP LLC




By:  JEFFREY C. SMITH

Name:

Jeffrey C. Smith

Title:

Authorized Signatory





[Signature Page to Agreement]




--------------------------------------------------------------------------------







EXHIBIT A

Starboard

STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD

STARBOARD VALUE AND OPPORTUNITY S LLC

STARBOARD VALUE LP

STARBOARD VALUE GP LLC

STARBOARD PRINCIPAL CO LP

STARBOARD PRINCIPAL CO GP LLC

JEFFREY C. SMITH

MARK MITCHELL

PETER A. FELD

















--------------------------------------------------------------------------------







EXHIBIT B

PRESS RELEASE




Wausau Paper and Starboard Reach Agreement

Two New Directors to Join Board







MOSINEE, Wisconsin, February 13, 2012 – Wausau Paper (NYSE:WPP) today announced
it has reached an agreement with Starboard Value LP and its affiliates regarding
the composition of the Company’s Board of Directors.  Under the terms of the
agreement, Wausau has agreed to nominate two new directors recommended by
Starboard, Mr. Michael Burandt and Mr. Charles Hodges, neither of whom is
employed by or affiliated with Wausau or Starboard.  The nominations will be
included in the Company’s 2012 proxy statement and submitted for stockholder
approval at the Company’s 2012 Annual Meeting.  In addition, the company has
also agreed to form a newly-created committee of the Board. The committee will
be made up of four individuals including Mr. Burandt and Mr. Hodges.  The
committee will advise the Board with respect to operations of, and investments
and capital spending in, the Company’s business.




In connection with the nominations, Starboard, which beneficially owns
approximately 9.7% of the outstanding shares of Wausau’s common stock, has
agreed to vote all of its shares in favor of each of the Board’s nominees at the
2012 Annual Meeting. A total of four director nominees will stand for election
at the 2012 Annual Meeting, including the two Starboard recommended candidates.
If all nominees are elected, the Wausau Board will be expanded to eight
directors, comprised of six independent directors, Thomas J. Howatt,
Non-Executive Chairman of the Board and Henry C. Newell, Wausau’s President and
Chief Executive Officer. The Board is presently comprised of six members.




“We are pleased to have reached an agreement with Starboard, one of our largest
shareholders,” said Hank Newell, President and Chief Executive Officer of Wausau
Paper.  “We are delighted to nominate and support Michael Burandt and Charles
Hodges for election to Wausau’s Board.  We are confident that their significant
industry experience will be an asset to Wausau, and we look forward to working
productively with the new members of the Board with a shared commitment to
enhancing stockholder value.”




Jeff Smith, CEO of Starboard, stated, “We are pleased to have worked
constructively with management and the Board of Wausau and are confident that
the addition of Michael Burandt and Charles Hodges will bring a fresh
perspective to the Board and serve the best interests of Wausau and its
stockholders.  We look forward to enhanced value for the benefit of all
stockholders.”




The complete agreement between Wausau Paper and Starboard will be included as an
exhibit to the Company’s Current Report on Form 8-K which will be filed with the
Securities and Exchange Commission (“SEC”). Further details regarding the 2012
Annual Meeting will be included in the Company’s definitive proxy materials,
which will be filed with the SEC.










--------------------------------------------------------------------------------







About Wausau Paper:

Wausau Paper produces and markets specialty papers for industrial, commercial
and consumer end markets as well as a complete line of away-from-home towel and
tissue products.  The company is headquartered in Mosinee, Wisconsin, and is
listed on the NYSE under the symbol WPP.  To learn more about Wausau Paper
visit: www.wausaupaper.com.




Safe Harbor under the Private Securities Litigation Reform Act of 1995:

The matters discussed in this news release concerning the company’s future
performance or anticipated financial results are forward-looking statements and
are made pursuant to the safe harbor provisions of the Securities Reform Act of
1995.  Such statements involve risks and uncertainties which may cause results
to differ materially from those set forth in these statements.  Among other
things, these risks and uncertainties include the strength of the economy and
demand for paper products, increases in raw material and energy prices,
manufacturing problems at company facilities, and other risks and assumptions
described under “Information Concerning Forward-Looking Statements” in Item 7
and in Item 1A of the company’s Form 10-K for the year ended December 31, 2010.
 The company assumes no obligation to update or supplement forward-looking
statements that become untrue because of subsequent events.




# # #












